—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Durante, J.), dated March 5, 1991, as granted the motion of the defendant Pepe for summary judgment dismissing the complaint insofar as it is asserted against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
Inasmuch as defendant Pepe reported the theft of his motor vehicle prior to the accident and the operator of the vehicle at the time of the accident subsequently pleaded guilty to criminal possession of stolen property in the fifth degree based on his possession of the stolen vehicle, there was no factual issue to be resolved with respect to whether the operator of the vehicle was using it with the consent of the owner (see, Gee v Gee, 113 AD2d 736), and the Supreme Court properly granted the defendant Pepe’s motion for summary judgment. Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.